Order, Supreme Court, New York County (Saralee Evans, J.), entered November 27, 2002, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
Flaintiff sought a declaration that the lien against its property for amounts billed for nuisance abatement, pursuant to Administrative Code of the City of New York § 17-151, was not valid. Although the Department of Health failed to comply with section 17-151 (a), by not filing the purchase or work orders within 30 days of issuance of the nuisance abatement order, plaintiff purchased the building after the charges were recorded with the Department of Finance, and thus had notice of the lien (see Matter of 105th St. Dev. Corp. v Commissioner of Dept. of Health of City of N.Y., 189 Misc 2d 342 [2001]; cf. Rosenbaum v City of New York, 96 NY2d 468 [2001]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Nardelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.